Thornton, J.
— Indictment for an assault with a deadly weapon.
This is an appeal from an order granting the defendant a new trial.
One of the grounds on which the motion for a new trial was made is, that the verdict is contrary to the evidence.
An order granting a new trial, on such ground is addressed to the sound discretion of the court, and is never disturbed by this court unless there is a manifest abuse of discretion by the trial court. We find no such abuse here.
We find no error in the refusal of. the instruction to which our attention is called.
The order is affirmed.
McFarland, J., Searls, C. J., Sharpstein, J., Temple,' J., McKinstry, J., and Paterson, J., concurred.